Citation Nr: 0430914	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for back disability, to 
include disability of the lumbar, thoracic and/or cervical 
spine.  

2.  Entitlement to service connection for tingling of the 
arms and hands (also claimed as frostbite of the hands and 
feet).  

3.  Entitlement to service connection for sinus disability.  

4.  Entitlement to an effective date earlier than July 24, 
2000, for the grant of service connection for tinnitus.  

5.  Entitlement to an effective date earlier than July 15, 
2002, for the assignment of a 30 percent disability 
evaluation for a vestibular problem secondary to perforation 
of tympanic membrane, left ear.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

Of record is a DD Form 214 showing that the veteran had over 
8 years, 5 months, active duty service ending in October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for a back disorder, 
tingling of the arms and hands (also claimed as frostbite of 
the hands and arms), and sinus disability, are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




FINDINGS OF FACT

1.  At a June 2004 Board, the veteran testified that he no 
longer wished to pursue the issue of entitlement to an 
effective date earlier than July 15, 2002, for the assignment 
of a 30 percent disability evaluation for a vestibular 
problem secondary to perforation of tympanic membrane, left 
ear.  

2.  A claim of service connection for ear disability was 
received in February 11, 1998.

3.  VA examination in September 1998 in connection with the 
February 1998 claim revealed, among other things, left ear 
hearing loss, left subjective tinnitus, status post left ear 
surgery while in the military. 

4.  By rating decision in November 1998, service connection 
was granted for left ear hearing loss and perforation of the 
left tympanic membrane, but no decision was rendered 
regarding tinnitus. 

5.  By rating decision in September 2001, service connection 
was granted for tinnitus with a 10 percent rating effective 
July 24, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant, as it relates to the issue of entitlement to 
an effective date earlier than July 15, 2002, for the 
assignment of a 30 percent disability evaluation for a 
vestibular problem secondary to perforation of tympanic 
membrane, left ear, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).

2.  The criteria for an effective date of February 11, 1998, 
for the grant of service connection for tinnitus have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Effective Date Earlier 
than July 15, 2002, for the Assignment of 
a 30 Percent Disability Evaluation for a 
Vestibular Problem Secondary to 
Perforation of Tympanic Membrane, Left 
Ear

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant, 
through testimony at his June 2004 hearing before the 
undersigned Veterans Law Judge and in writing, withdrew his 
appeal as to the issue of entitlement to an effective date 
earlier than July 15, 2002, for the assignment of a 30 
percent disability evaluation for a vestibular problem 
secondary to perforation of tympanic membrane, left ear.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to this issue.

Entitlement to an Effective Date Earlier 
than July 24, 2000, for the Grant of 
Service Connection for Tinnitus.  

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  
Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefor.  In 
addition, 38 U.S.C.A. § 5101(a) provides in relevant part:  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the statutes clearly establish that an 
application must be filed.  Pertinent law and regulation also 
provide that the effective date of an award of disability 
compensation shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

After reviewing the record, the Board finds that the proper 
effective date for the grant of service connection for 
tinnitus should be February 11, 1998.  On that date, a claim 
of service connection was received from the veteran.  In that 
claim, the veteran referenced ear problems during service, to 
include infections and ear surgery.  Although the veteran did 
not expressly mention tinnitus or ringing in the ears in the 
application, the veteran was clearly claiming disability 
related to the ears.  Significantly, when a VA examination 
was conducted in September 1998 in connection with the 
February 1998 claim, one of the disorders listed by the 
examiner was tinnitus.  The RO then granted service 
connection for hearing loss of the left ear and a perforation 
of the left tympanic membrane, but the November 1998 rating 
decision did not mention tinnitus.  Under these 
circumstances, the Board believes that the veteran's claim 
for disability of the ears must be read liberally to include 
any ear disability which medical examination would disclose.  
The September 1998 examination did in fact disclose tinnitus, 
but this disorder was not addressed in the November 1998 
rating decision.  The Board concludes, therefore, that the 
claim for tinnitus should be viewed as being pending since 
February 11, 1998.  When the RO did subsequently grant 
service connection by rating decision in September 2001, the 
proper effective date should have been February 11, 1998, 
since the ear disability claim received on that date had been 
pending since that date to the extent that it included 
tinnitus. 




ORDER

The appeal, as to the issue of entitlement to an effective 
date earlier than July 15, 2002, for the assignment of a 30 
percent disability evaluation for a vestibular problem 
secondary to perforation of tympanic membrane, left ear, is 
dismissed.

Entitlement to an effective date of February 11, 1998, for 
the grant of service connection for tinnitus is warranted.  
To this extent, the appeal is granted.


REMAND

The Board notes that there appear to be Social Security 
Administration records that remain outstanding.  It has been 
reported on two separate occasions that the veteran is in 
receipt of Social Security disability benefits.  VA must 
obtain all such records.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

With regard to the issue of service connection for a sinus 
disorder, the Board observes that the veteran has claimed 
that his sinus problems are directly related to his service-
connected ear problems.  With regard to the claims of service 
connection for a back disorder, the veteran contends that his 
current disability of the spine was first manifested during 
service.  With regard to the tingling of the arms and hands, 
the veteran appears to be contending that this is a result of 
frostbite during service, to include service in Korea.  In 
view of these contentions, the Board believes that medical 
examinations with etiology opinions are necessary to comply 
with 38 C.F.R. § 3.159(c)(4).     

With regard to evidence in connection with the issues 
remaining on appeal, the veteran is hereby notified that he 
should submit any additional pertinent evidence in his 
possession. 



Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration and request all 
administrative and medical records 
associated with any claim for disability 
benefits under that program.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current back 
disorder, to include disability of the 
lumbar, thoracic and/or cervical spine.  
All indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.  The examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
back disorder (to include disability of 
the lumbar, thoracic and/or cervical 
spine) is related to the veteran's period 
of service.  

3.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
sinus disability.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder should be made 
available to the examining physician for 
review.  The examiner should offer 
responses to the following: 

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current sinus disability is 
related to the veteran's period of active 
service?  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's service-connected 
perforation of the left tympanic membrane 
caused or has aggravated any current 
sinus disorder?  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
tingling of the hands and arms, also 
claimed as frostbite.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder should be made 
available to the examiner for review.  
The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current tingling of 
the hands and arms, also claimed as 
frostbite, is related to the veteran's 
period of service, including as a result 
of his service in Korea.  

5.  After completion of the above and any 
additional development the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits can be granted.  The veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



